 Case 1:20-cv-00329-JTN-PJG ECF No. 40 filed 10/29/20 PageID.428 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MAX BIRMINGHAM,

      Plaintiff,
                                                No. 1:20-cv-00329
v
                                                HON. JANET T. NEFF
DANA NESSEL,
                                                MAG. PHILLIP J. GREEN
      Defendant.


Max Birmingham
Pro Per Plaintiff
323 E. 108th Street, Apt. 24
New York, NY 10029
(617) 756-5473
maxbirmingham@gmail.com


Kendell S. Asbenson (P81747)
Patrick L. O’Brien (P78163)
Attorneys for Defendant
Michigan Department of Attorney General
Civil Litigation, Employment & Elections
Division
P. O. Box 30736
Lansing, MI 48909
(517) 335-7659
asbensonk1@michigan.gov
                                            /

                     DEFENDANT’S MOTION TO STRIKE
                    “BRIEF OF PLAINTIFF-APPELLANT”

      Defendant Dana Nessel, by counsel, moves that this Court strike Plaintiff

Max Birmingham’s 42-page “Appeal from the Magistrate Judge of the United States
 Case 1:20-cv-00329-JTN-PJG ECF No. 40 filed 10/29/20 PageID.429 Page 2 of 4




District Court for the Western District of Michigan.” (ECF No. 39, PageID.366.)

Birmingham’s brief should be struck for the following reasons:

      1.     On September 16, 2020, Magistrate Phillip Green served a copy of his

Report and Recommendation that Birmingham’s complaint be dismissed because

Birmingham lacks standing and has not shown an injury in fact. (ECF No. 37,

PageID.362.)

      2.     Federal law, and the Federal Rules of Civil Procedure, permit

Birmingham fourteen days to file written objections to the report and

recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      3.     Birmingham was notified of this deadline by Magistrate Green. (ECF

No. 37, PageID.363.)

      4.     There is no rule that permits an appeal of a Magistrate Judge’s Report

and Recommendation to the District Court.

      5.     The rules allow only for timely, specific, written objections to a report

and recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      6.     Birmingham’s notice of appeal, filed on September 16, 2020, does not

contain any specific objection. (ECF No. 38, PageID.364.)

      7.     The Sixth Circuit has held that “[t]he filing of vague, general, or

conclusory objections” to a magistrate judge’s report and recommendation “does not

meet the requirement of specific objections and is tantamount to a complete failure

to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir. 2001) (citing Miller v.

Currie, 50 F.3d 373, 380 (6th Cir. 1995).




                                            2
 Case 1:20-cv-00329-JTN-PJG ECF No. 40 filed 10/29/20 PageID.430 Page 3 of 4




      8.     Birmingham’s “brief” was filed 19 days late, with no explanation of

why it was late.

      9.     “When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record in order to accept the

recommendation.” See Fed. R. Civ. P. 72 Advisory Comm. Note Subdivision (b)

(emphasis added).

      10.    Birmingham’s brief should also be struck because it exceeds the word

limit placed on briefs by this Court. W.D. MI L.R. 7.2(b)(i), 7.3(b)(i).

      11.    Birmingham suggests that he could have standing if he amends his

complaint, but his proposed amendment would be futile.

      12.    It has long been held that “leave to amend may be denied where the

amendment would be futile.” Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 569

(6th Cir. 2003) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

      13.    Counsel for Defendant contacted Plaintiff for concurrence pursuant to

W.D. MI L.R. 7.1(d), but as of the time of filing this motion concurrence was not

received.

      WHEREFORE, for the reasons stated above and more fully in the

accompanying brief, Attorney General Dana Nessel respectfully requests that this

Honorable Court strike Birmingham’s brief as he is not permitted to appeal the

Report and Recommendation, hold that Birmingham has not filed proper or timely

objections, review the Report and Recommendation for clear error on the face of the

record, and adopt the Report and Recommendation. In the alternative, and if this




                                            3
 Case 1:20-cv-00329-JTN-PJG ECF No. 40 filed 10/29/20 PageID.431 Page 4 of 4




Court permits exceptionally late objections, these objections should be limited to

4,300 words and Defendant should be permitted fourteen days to respond to proper

objections.

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General

                                              s/Kendell S. Asbenson
                                              Kendell S. Asbenson (P81747)
                                              Assistant Attorney General
                                              Attorneys for Defendant
                                              Civil Litigation, Employment &
                                              Elections Division
                                              P. O. Box 30736
                                              Lansing, MI 48909
                                              (517) 335-7659
                                              asbensonk1@michigan.gov
                                              P81747
Dated: October 29, 2020


                          CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020, I electronically filed the above
document(s) with the Clerk of the Court using the ECF System, which will provide
electronic copies to counsel and parties of record.

                                              s/Kendell S. Asbenson
                                              Kendell S. Asbenson (P81747)
                                              Assistant Attorney General
                                              Attorneys for Defendant
                                              P. O. Box 30736
                                              Lansing, MI 48909
                                              (517) 335-7659
                                              asbensonk1@michigan.gov




                                          4
